CONTIE, Senior Circuit Judge.
Plaintiff Robert S. Bubis appeals from the order of the district court dismissing his complaint alleging that defendants Leonard Ray Blanton and James Allen1 violated section one of the Sherman Act, 15 U.S.C. § 1, and section four of the Clayton Act, 15 U.S.C. § 15.2 The district court, finding that Bubis did not have standing to make a claim under section 4 of the act, dismissed the claim. We affirm.
I3
This case derives from the conspiracy by former Tennessee governor Blanton and several of his aides and associates to manipulate the issuance of liquor licenses.
On May 27, 1983, appellant filed his complaint alleging that as a result of appellees’ unlawful conduct, he was damaged in his business and property.4 The specific action which allegedly damaged appellant was the denial of a transfer of a liquor license issued for Red & White Liquor Store (R & W) by the Tennessee Alcoholic Beverage Commission (ABC).
The facts relevant to the denial of the transfer of the R & W license are as follows. On March 15, 1977, Shirley Wise contracted to purchase R & W from Bette Anne Cole. Wise also entered into an agreement to lease the premises at 501 8th Avenue South on that day. On March 21, 1977, Wise individually applied for a license to sell alcoholic beverages at the 8th Avenue location. On the application she stated that no other person had any interest in R & W.' She also filled out a questionnaire to the ABC in which she stated that she would run R & W as a sole proprietorship. On April 1, 1977, the ABC issued a license for R & W in Wise’s name only. On April 20, 1977, appellant and Wise filed a joint application for transfer of the license to 5701 Nolensville Road. Appellant held an option on the Nolensville Road property. They also filled out a joint questionnaire stating that they intended to operate R & W as a partnership. On July 12, 1977, the ABC denied the application for transfer to the Nolensville Road location. Finally, appellant and Wise’s husband testified that appellant had a partnership interest in R & W.
The case was tried to the court from August 17, 1987 to August 21, 1987. On June 27, 1988, 704 F.Supp. 1491, the court issued a memorandum opinion dismissing appellant’s antitrust claim on the basis of lack of standing. The district court made alternative findings. Initially, it found that since appellant held no interest in the R & W license he had no interest which could have been transferred. The court also found that pursuant to Tennessee law any interest appellant had in R & W was illegal due to the failure to disclose the interest in the license application.
Appellant argues that the district court erred in requiring appellant to be a co-licensee to have standing, in finding his co-ownership in R & W to be illegal, and in failing to find standing based on his status as a potential competitor.
*319II.
Appellees do not contest the district court’s finding that they conspired to restrain trade in violation of section 1 of the Sherman Act. Therefore, the sole issue before this court is whether appellant had standing under the Clayton Act, i.e., whether appellant had a legitimate business or property interest that was injured by reason of the unlawful conspiracy.
The district court ruled that appellant had no standing because (a) he had no interest in the R & W license, and (b) any ownership interest he had in R & W was illegal.5
Appellant concedes that he had no interest in the license. He argues, however, that he has standing as a potential competitor or because he had an interest in R & W which was injured by the denial of the transfer of the license.
For his potential competitor argument, appellant relies on the principles articulated by this court in Huron Valley Hospital, Inc. v. City of Pontiac, 666 F.2d 1029 (6th Cir.1981).
The test for determining whether a potential competitor has a business interest protected by the antitrust laws is whether he had both the intention and preparedness to compete. Courts must attempt to distinguish the serious potential competitor who has been illegally kept out of the market from the inchoate business enterprise with a mere hope of entry. Among the factors which courts have considered are the plaintiffs background and experience in the prospective business, financial ability to enter the business, substantial affirmativé action toward entry, and the consummation of contracts in preparation for entry.
Id. at 1033 (citations omitted).
In Huron Valley, the plaintiffs, who were attempting to build a hospital, were denied a certificate of need by a state agency. The plaintiff brought suit under the Clayton Act. The district court dismissed the antitrust claim on the basis of lack of standing. This court reversed. Applying the above standards, this court determined that the facts that the plaintiff had acquired a thirty-one acre site for a hospital, engaged in feasibility studies, attempted to obtain a certificate of need, entered into management contracts and secured commitments for staff were sufficient to establish a legitimate business interest for standing purposes. Id. See also Fine v. Barry & Enright Prod., 731 F.2d 1394 (9th Cir.) (student who applied to appear on six game shows and who appeared on three game shows had standing to bring antitrust suit), cert. denied, 469 U.S. 881, 105 S.Ct. 248, 83 L.Ed.2d 186 (1984); Hecht v. Pro-Football, Inc., 570 F.2d 982, 987 (D.C.Cir.1977) (a manifestation of intention to enter business and a demonstrated preparedness to do so is sufficient to establish standing), cert. denied, 436 U.S. 956, 98 S.Ct. 3069, 57 L.Ed.2d 1121 (1978).
Appellees admit that the Huron Valley standards are appropriate for determining the standing of a potential competitor. They argue, however, that this is not a potential competitor case, but rather a case of whether an individual who does not have a legitimate business interest has standing. We agree.
A review of the evidence indicates that appellant did not have a nascent business interest. Rather, the evidence indicates that appellant had an existing interest in R & W and was a competitor in the liquor sales market. Bubis testified that he sold his interest in late 1977 or early 1978 because R & W was unprofitable. Accordingly, we believe this case turns on the issue of whether appellant had a legitimate busi*320ness interest which was injured by appel-lees’ unlawful acts.
The district court held that appellant did not have standing because his interest in R & W was illegal. The court and appellees rely on Tennessee Code Section 57—3—210(f) which reads in relevant part as follows:
(f) It shall be unlawful for any person to have ownership in, or participate, either directly or indirectly, in the profits of any wholesale or retail business licensed under this chapter, unless his interest in said business and the nature, extent and character thereof shall appear on the application; or if the interest is acquired after the issuance of a license, unless it shall be fully disclosed to the commission and approved by it.
Under this statute, appellant’s interest in R & W at the time of the attempted transfer of the liquor license was unlawful, since his interest was not disclosed on the application completed by Shirley Wise. The district court found that appellant’s interest was not disclosed to the ABC at the time of the application, nor was it disclosed to and approved by the ABC after the issuance of the license.
Appellant argues that the interest was disclosed and approved. He bases this argument on the fact that he and Wise completed a joint application for transfer and that the joint application was acted upon by the ABC. While these facts are true, there is no documentary evidence that the ABC approved appellant’s joint interest. Rather, it appears that the commission was merely acting upon an application assuming that the joint interest had been previously disclosed. We do not accept appellant’s argument that one can receive approval of a joint interest in a business licensed to sell alcoholic beverages in an implicit manner. Absent any documentary evidence indicating that the ABC approved of appellant’s interest, we agree with the district court’s finding that appellant did not have a lawful interest in R & W that was harmed by appellees’ unlawful actions. Accordingly, since appellant did not have a lawful interest in R & W and did not have any interest in the license, we AFFIRM the judgment of the district court.

. The complaint named several other defendants; however, all but Blanton and Allen were dismissed before trial.


. These sections read as follows:
Every contract, combination in the form of trust or otherwise, or conspiracy, in restraint of trade or commerce among the several States, or with foreign nations, is declared to be illegal.
15 U.S.C. § 1.
Except as provided in subsection (b) of this section, any person who shall be injured in his business or property by reason of anything forbidden in the antitrust laws may sue therefor in any district court of the United States in the district in which the defendant resides or is found or has an agent, without respect to the amount in controversy, and shall recover three-fold the damages by him sustained, and the cost of suit, including a reasonable attorney’s fee.
15 U.S.C. § 15.


. The district court made two findings in this case. The court found that the defendants had engaged in a conspiracy for the restraint of trade in violation of section 1 of the Act, and found that appellant did not have standing to make a claim under section 15. Since this appeal involves the second finding, only the facts relevant to the standing issue will be presented.


. Appellant also alleged a RICO claim. See 18 U.S.C. § 1964(d). This claim was voluntarily dismissed by plaintiff at the close of his case.


. In reaching this second finding, the court questioned whether appellant had any interest in R & W at all. The court's question arose on account of the dispute between the documentary evidence, which indicated that Shirley Wise was the sole owner of R & W, and the testimony of appellant and Mr. Wise that appellant purchased a property interest in R & W. See Opinion 704 F.Supp. at 1502. While appellant characterizes this discussion by the court as a finding that he had no interest in R & W, we do not believe the court made such a finding. Rather, we believe the court granted appellant his assertion that he had an interest in R & W, and found instead that such interest was illegal.